FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUCIO A. BARROGA,                                No. 13-15084

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01179-MCE-
                                                 KJN
  v.

BOARD OF ADMINISTRATION OF                       MEMORANDUM*
CALIFORNIA PUBLIC EMPLOYEES’
RETIREMENT SYSTEM, PERS,

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Lucio A. Barroga appeals pro se from the district court’s judgment

dismissing his action against the California Public Employees’ Retirement System

(“CalPERS”) for reinstatement of his retirement and pension benefits. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Cholla Ready Mix, Inc.

v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We may affirm on any ground

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      Dismissal was proper because Barroga’s action is barred by a prior

administrative decision, prior state court judgments, and prior federal court

judgments under the doctrines of claim and issue preclusion. See Hydranautics v.

FilmTec Corp., 204 F.3d 880, 885, 887-88 (9th Cir. 2000) (setting forth federal

claim and issue preclusion doctrines); Plaine v. McCabe, 797 F.2d 713, 718 (9th

Cir. 1986) (state administrative decisions are given preclusive effect if the

administrative proceedings are conducted with sufficient judicial character and the

parties have an adequate opportunity to litigate); Lucido v. Superior Court, 795
P.2d 1223, 1225 (Cal. 1990) (explaining California’s issue preclusion doctrine);

Slater v. Blackwood, 543 P.2d 593, 594-95 (Cal. 1975) (explaining California’s

claim preclusion doctrine).

      To the extent that Barroga sought review of prior state court judgments, his

claims are barred by the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d
1148, 1164 (9th Cir. 2003) (“If a federal plaintiff asserts as a legal wrong an

allegedly erroneous decision by a state court, and seeks relief from a state court


                                           2                                      13-15084
judgment based on that decision, Rooker-Feldman bars subject matter jurisdiction

in federal district court.”).

       The district did not abuse its discretion in denying Barroga’s “Request for

Observance of Cal. Code of Civ. Pro. 1062.5(2) for Precedence Consideration of

Case.” See Jorgensen v. Cassiday, 320 F.3d 906, 913 (9th Cir. 2003) (“[T]he

district court is given broad discretion in supervising the pretrial phase of litigation

. . . .” (citation and internal quotation marks omitted)).

       All of Barroga’s requests for “judgment of the appeal” are denied as moot.

       AFFIRMED.




                                            3                                     13-15084